Citation Nr: 0827740	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-16 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a disability of the 
lumbar spine, as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The veteran testified before the undersigned at a 
videoconference hearing in June 2008; a transcript is of 
record. 

At the veteran's videoconference hearing, he submitted 
additional evidence consisting of a report from a 
chiropractor.  This evidence had not previously been 
associated with the claims file.  The veteran has waived 
initial RO consideration of this evidence.  38 C.F.R. § 
20.1304(c) (2008).  Consequently, the Board may proceed with 
the adjudication of this claim notwithstanding that the 
agency of original jurisdiction (AOJ) has not considered it.


FINDING OF FACT

The competent medical evidence does not link a back 
disability to the veteran's service-connected ligamentous 
insufficiency, left knee; post arthroscopic surgery for 
medial meniscus tear.


CONCLUSION OF LAW

A low back disorder is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R § 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

Here, prior to initial adjudication of the veteran's claim, 
in correspondence dated in July 2006, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits for a 
low back condition claimed as secondary to a service-
connected ligamentous insufficiency, left knee; post 
arthroscopic surgery for medial meniscus tear.  The RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also specifically requested that the veteran 
send any evidence in his possession that pertained to the 
claim.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The RO again provided notice to the veteran in correspondence 
dated in February 2008.  In that document, the RO informed 
the veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that 
together, the July 2006 and February 2008 correspondences 
included all elements necessary to satisfy VA's duty to 
notify with respect to the claim decided herein.

Although notice of the disability rating and effective date 
elements was not provided prior to the initial AOJ 
adjudication on appeal, the Board finds the veteran has not 
been prejudiced as a result.  For reasons explained more 
fully below, the Board is denying the veteran's secondary 
service connection claim.  As such, no disability rating or 
effective date will be determined and delayed notification on 
these elements of a service connection claim could not 
possibly have affected the outcome of this decision.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records from VAMC Omaha and Palo Alto.  The veteran was also 
provided with a VA examination, a report of which has been 
associated with the claims file.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal.  The Board finds that no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

Analysis

The veteran is currently service-connected for ligamentous 
insufficiency, left knee; post arthroscopic surgery for 
medial meniscus tear, which the Board had previously 
determined was due to in-service aggravation of a knee 
disability that had pre-existed service (see Board decision 
dated in June 1982).  Here, the veteran is claiming that his 
service-connected knee disability required him to alter his 
gait, which caused a back disability.  At the veteran's 
videoconference hearing, the veteran recalled that his 
chiropractor, Dr. C.S., D.C., had told him his back problems 
were caused by an altered gait.  The veteran also testified 
that the chiropractor had given him a "lift" to insert into 
his shoe to alleviate his back pain.  The veteran denied 
injuring his back in service or since then.

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Since VA has been complying with Allen since 1995, the 
aforementioned regulatory amendment effects no new 
liberalization or restriction in this appeal.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

The Board has reviewed all of the medical evidence, to 
include VAMC treatment records, a VA examination report, and 
a report from the veteran's chiropractor.  The Board first 
acknowledges that this evidence demonstrates the presence of 
a current disability.  In particular, an October 2006 VA 
examination report diagnosed L5 radiculopathy.  Concerning 
the etiology of this diagnosis, only the VA examination 
report and the report from the veteran's chiropractor address 
this issue.  The Board, therefore, will limit its discussion 
to these documents.

In the VA examination report, an orthopedic surgery resident 
physician, first discussed the veteran's pertinent medical 
history, including his service-connected left knee disability 
and claimed back pain.  Specifically, the doctor discussed 
the veteran's service medical records, which documented 
treatment for the veteran's left knee disability, and VAMC 
treatment records, which showed post-service treatment for 
that injury, including knee surgery at VAMC in 1996.  The 
doctor then thoroughly discussed the veteran's functional 
limitations, subjective complaints, and objective findings.  
Notably, the doctor observed that the veteran ambulated with 
an antalgic gait, referable to the left lower extremity.  The 
veteran was also found to have decreased sensation to light 
touch and sharp dull discrimination in the left L5 dermatome.  
Based on these findings, the doctor diagnosed anterior 
cruciate ligament (ACL) deficient with resultant gonarthrosis 
and L5 radiculopathy.  He concluded it was less likely as not 
a result of the service-connected left knee ligamentous 
insufficiency.  He reasoned that he was unaware of the 
medical literature that supported radiculopathy secondary to 
ACL deficiency or to gonarthrosis.

In an addendum to the VA examination report, dated in April 
2007, the examiner stated that for the same reasons stated 
previously, it was less likely as not the veteran's claimed 
back condition was aggravated by the left knee condition.  

In the report from the veteran's chiropractor, Dr. C.S., 
dated in April 2008, the chiropractor began by stating he had 
been requested to provide an opinion in order to help 
identify the likelihood of entitlement to service connection 
for left radiculopathy, which was being claimed as a low back 
condition.  Dr. C.S. noted that the veteran's service-
connected left knee disability rating had recently been 
increased from 10 percent to 20 percent.  Dr. C.S. then 
explained that the documents provided to him showed "that a 
disability determination relies upon proof of the nature and 
symptoms of a given condition; the severity and duration of 
the symptoms; and the impact of the condition and symptoms on 
employment."  Regarding the knee disability, Dr. C.S. then 
stated "[c]learly, the criteria was [sic] met in order for 
the disability rating to have been increased."

Dr. C.S. then summarized relevant portions of the veteran's 
medical history, dated from May 1996 to October 2006.  These 
records, which were associated with the claims file and 
reviewed by the undersigned, documented the veteran's 
complaints of back pain as early as May 1996.  Dr. C.S. 
concluded that Dr. C.H.'s VA examination report, along with 
the veteran's records, supported the requirements to prove a 
service related disability as he understood them to be.  Dr. 
C.S. also stated the following: "It is my opinion regarding 
[the veteran's] lower back condition, that due to the ongoing 
gait deterioration as a secondary outcome to the service-
connected left knee disability, that the L5 radiculopathy is 
at least as likely as not the cause of [the veteran's] lower 
back symptomatology."  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In weighing these two opinions, the Board finds the negative 
VA opinion to be more probative, and thus, entitled to 
greater weight.  In his report, the doctor referred to 
specific portions of the service medical records and provided 
a thorough discussion of the veteran's history and subjective 
complaints.  The doctor's discussion was consistent with what 
was found in the claims file, thus confirming that he had 
reviewed it as he claimed.  He also provided a thorough 
discussion of his own clinical examination findings.  
Moreover, by concluding that the L5 radiculopathy was less 
likely than not either the result of the service-connected 
knee disability or aggravated by it, the examiner 
demonstrated adequate knowledge of the relevant legal 
criteria.  See 38 C.F.R. § 3.310(a) and Allen, 7 Vet. App. at 
448.

The chiropractor's opinion, on the other hand, is less 
probative.  Although the chiropractor discussed relevant 
portions of the veteran's medical history and cited specific 
documents found therein, his opinion is deficient in several 
respects.  First, it is not clear he based his opinion on 
satisfactory knowledge of the relevant legal criteria.  Most 
of the criteria he cited in his report were referable to 
disability ratings and were not relevant for establishing 
secondary service-connection.  See generally Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 488 (2006) (discussing the VA 
disability ratings criteria).  Second, the chiropractor did 
not provide any rationale in support of his opinion.  Third, 
he did not express an opinion that is supportive of the 
veteran's claim.  The chiropractor linked the veteran's lower 
back symptomatology to the L5 radiculopathy, and the gait 
deterioration to the service-connected knee disability, but 
he did not specifically link the L5 radiculopathy to either 
the knee disability or resulting gait deterioration.  For 
these reasons, the VA examination report is more probative 
than the chiropractor's report and the preponderance of the 
evidence is against the claim.  


ORDER

Entitlement to service connection for a low back disorder as 
secondary to a service-connected left knee disability is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


